In this action by plaintiff Clara Hamilton to recover damages for personal injuries and by her husband for loss of services and for medical expenses, plaintiffs appeal from an order denying their motion for a special preference in trial pursuant to rule 151 of the Rules of Civil Practice, and granting a general preference in trial pursuant to rule 9 of the Kings County Supreme Court Rules. Order modified by striking from the decretal paragraph thereof the word “ denied ” and inserting in place thereof the word “ granted ”. As so modified, order affirmed, without costs. Plaintiff Clara Hamilton is seventy-three years of age and, in the uncontroverted opinion of her physician, will not live beyond the year 1954. It appearing that she will not survive the period in which the action will be reached for trial in regular order under a general preference alone (rule 9), a special preference (rule 151) should have been granted. Adel, Acting P. J., Wenzel, Schmidt, Beldock and Murphy, JJ., concur.